     DALE A. BLICKENSTAFF - #40681
1    Attorney At Law
     7081 N. Marks Avenue, # 104
2
     Fresno, California 93711
3
     (559) 389-0239 Telephone
     (559) 436-0207 Facsimile
4    Email: dabnabit74@gmail.com

5    Attorney for Defendant,
     RAFAEL GARCIA
6

7

8                               UNITED STATES DISTRICT COURT
9
                               EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                      )   Case No.: 1:18-CR-00055 LJO/SKO
                                                    )
12                                                  )   STIPULATION AND ORDER TO
                           Plaintiff,               )   CONTINUE HEARING
13                                                  )
     vs.                                            )
14                                                  )   DATE:        February 25, 2019
     RAFAEL GARCIA,                                 )   TIME:        8:30 a.m.
15                                                  )   JUDGE:       Honorable Lawrence J. O’Neill
                                                    )
16                         Defendant.               )
                                                    )
17

18          It is hereby stipulated by and between McGregor Scott, United States Attorney and Brian
19   Delaney, Assistant U.S. Attorney and Dale A. Blickenstaff, Attorney for the Defendant, that the
20   hearing date set for January 14, 2019, at 8:30 a.m. before the Honorable Lawrence J. O’Neill be
21   continued to February 25, 2019, at 8:30 a.m.
22          The Defendant is scheduled to have abdominal surgery to correct his diverticulitis on
23   January 10, 2019 in Bakersfield. His surgeon expects his recovery period to be approximately
24   three weeks. A continuance will allow the Defendant to have the surgery, have adequate time to
25   recover and then attend his change of plea hearing on February 25, 2019, at 8:30 a.m.
26          The parties stipulate that the time until the next hearing should be excluded from the
27   calculation of time under the Speedy Trial Act. The parties stipulate that the ends of justice are
28   served by the court excluding such time, so that counsel for the Defendant may have reasonable



                            STIPULATION AND ORDER TO CONTINUE HEARING
                                                1
1    time for effective preparation, taking into account the exercise of diligence.          18 U.S.C.
2    3161(h)(7)(B)(iv). The parties stipulate and agree that the interests of justice served by granting
3    this continuance outweigh the best interests of the public and the Defendant in a speedy trial. 18
4    U.S.C. 3161(h)(7)(A).
5
     Dated: January 7, 2019                Respectfully submitted,
6

7                                          McGREGOR W. SCOTT
8
                                           United States Attorney

9
                                           By /s/ Brian Delaney
10                                         BRIAN DELANEY, AUSA

11

12                                         By  /s/ Dale A. Blickenstaff
                                           DALE A BLICKENSTAFF, Attorney for Defendant,
13                                         RAFAEL GARCIA
14

15
                                                 ORDER
16

17          The Court has reviewed and considered the stipulation of the parties to continue the
18   hearing in this case. Good Cause appearing, the hearing is as to Rafael Garcia currently set for
19   January 14, 2019, is continued to February 25, 2019, at 8:30 a.m.
20

21

22
            IT IS SO ORDERED.
23
            Dated:     January 7, 2019                     /s/ Lawrence J. O’Neill _____
24                                                UNITED STATES CHIEF DISTRICT JUDGE
25

26

27

28




                             STIPULATION AND ORDER TO CONTINUE HEARING
                                                 2
